DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02 April 2021 have been fully considered. However, the “rotatably connected multi-way block” is taught by Tran (US 2017/0370172) as discussed below. The previous 112(b) rejections are withdrawn due to amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 19, it is unclear if the polyurethane is the dampening material that makes up the coating in claim 18 from with claim 19 depends. For the purpose of examination the limitation will be interpreted as “wherein the dampening material is polyurethane.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2013/0175038) in view of Tran (US 2017/0370172).
With respect to claim 1: Conrad discloses a system for establishing a wear-resistant fluid path between a fracturing (frac) tree stack (20) and a zipper module (22), the system comprising: 
a fluid conduit (conduit between 22 and 20 including 50 closer to 20); 
at least one valve (50 closer to 22); and 
a multi-way block (block on 20 with the label pointing to it), 
wherein the fluid conduit, the at least one valve, and the multi-way block are coaxially connected to create a fluid path along a shared axis between the frac tree and into the zipper module for delivering fluid therebetween (Figs. 1-3).
Conrad does not disclose that the multi-way block is rotatably connected to the fracturing tree stack to rotate around an axis of the fracturing tree. Tran teaches a multi-way block (58, 102, 92) is rotatably connected to the fracturing tree stack (48, 44, 46, 42, 89) to rotate around an axis of the fracturing tree (¶ [0034, 0041, 0048, 0050]; Figs. 3, 7, 9). It would be obvious to one having ordinary skill in the art at the time of filing to make the multi-way block of Conrad rotatable as taught by Tran since doing so would aid in connecting the multi-way block to other structures (Tran ¶ [0057]).
With respect to claim 14: Conrad discloses a system for conducting a frac fluid comprising:
a fracturing (frac) tree (20),
a zipper module (22), and
two or more valves (50) coaxially connected in series between the frac tree (20) and the zipper module (22);

wherein the frac tree comprises a multi-way block (block on 20 with the label pointing to it) which defines an angled internal fluid passage (the passage inside the multi-way block between the inlet and outlet will have some angle since it is going from horizontal to vertical) to direct frac fluid from the zipper module into a second internal fluid passage (passage in 16) within the frac tree (Fig. 1).
Conrad does not disclose that the multi-way block is rotatably connected to the fracturing tree stack to rotate around an axis of the fracturing tree. Tran teaches a multi-way block (58, 102, 92) is rotatably connected to the fracturing tree stack (48, 44, 46, 42, 89) to rotate around an axis of the fracturing tree (¶ [0034, 0041, 0048, 0050]; Figs. 3, 7, 9). It would be obvious to one having ordinary skill in the art at the time of filing to make the multi-way block of Conrad rotatable as taught by Tran since doing so would aid in connecting the multi-way block to other structures (Tran ¶ [0057]; Fig. 2).

Claims 2-3, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conrad and Tran as applied to claims 1 and 14 above, and further in view of Shoemaker (US 2016/0010419).
With respect to claim 2: Conrad from the combination of Conrad and Tran further teaches the multi-way block further comprises: a generally horizontal inlet passage (passage connected to 50) in fluid communication with the fluid conduit (Fig. 3), a generally vertical outlet passage (outlet from block that leads to 16) in fluid communication with the frac tree (Fig. 3), and an angled passage connecting the inlet passage with the outlet passage (the passage between the inlet and outlet will have some angle since it is going from horizontal to vertical). 
The combination of Conrad and Tran is silent as to the details of the angled passage is angled at a first angle with respect to the inlet passage and at a second angle with respect to the outlet passage. 
With respect to claim 3: Shoemaker from the combination of Conrad, Tran and Shoemaker further teaches the multi-way block is formed of a hardened material (125, 300, 500 is made from metal as shown in Figs. 4-5 where the shading is the standard for metal as recited in MPEP 608.02.IX; ¶ [0027]; furthermore the material is hardened to some degree since it is desired to prevent erosion ¶ [0034]). The combination of Conrad, Tran and Shoemaker does not explicitly teach the material is steel.
It would have been obvious to one having ordinary skill in the art at the time of filing to have the hardened metal be hardened steel, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claims 11-13: The combination of Conrad, Tran and Shoemaker teaches all aspects of the claimed invention except for:
the angle of the angled passage with respect to the inlet passage is between 0 and 90 degrees,
the angle of the angled passage with respect to the inlet passage is between 10 and 60 degrees,
the angle of the angled passage with respect to the inlet passage is between 15 and 45 degrees.
general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 15: All aspects of the claimed invention are taught as discussed in the rejection of claim 3 above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conrad, Tran and Shoemaker as applied to claim 3 above, and further in view of Cherewyk (US 2010/0243247).
	With respect to claim 4: The combination of Conrad, Tran and Shoemaker teaches all aspects of the claimed invention except for at least a portion of the inlet passage, the angled passage, or the outlet passage is coated with a durable material. Cherewyk teaches it is known in the art for fluid passageways (41, 276) in a surface wellbore system to be coated with a wear resistant material, i.e. durable material, (¶ [0043, 0079]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the wear resistant material of Cherewyk with the invention of Conrad, Tran and Shoemaker since doing so would extend the life of the equipment (Cherewyk ¶ [0043, 0079]).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conrad, Tran and Shoemaker as applied to claim 2 above, and further in view of Paluch (US 2005/0028973).
With respect to claim 5: The combination of Conrad, Tran and Shoemaker teaches all aspects of the claimed invention except for at least a portion of the inlet passage, the angled passage, or the outlet .

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conrad, Tran and Shoemaker as applied to claim 2 above, and further in view of Guidry ‘28 (US 2013/0032328).
With respect to claim 6: The combination of Conrad, Tran and Shoemaker teaches all aspects of the claimed invention except for the multi-way block is an actuatable valve. Guidry ’28 teaches it is known in the art for a surface block to be an actuatable valve (60). It would be obvious to one having ordinary skill in the art at the time of filing to combine the actuatable valve of Guidry ‘28 with the invention of Conrad, Tran and Shoemaker since doing so would allow for greater control over the fluid flow.
With respect to claims 7-9: The combination of Conrad, Tran, Shoemaker and Guidry ’28 does not explicitly teach the multi-way block is a two-way/three-way/five-way valve. However, the multi-way block of Conrad has five ports/inlets/outlets (Figs. 1, 3-5). It would therefore be obvious to one having ordinary skill in the art at the time of filing to have the multi-way block be a five-way valve in order to control fluid flow through all of the ports/inlets/outlets. Furthermore, since the multi-way block is designed to have at most one port/inlet/outlet per side (Figs. 1, 3-5) there are a finite number of possible combinations for the numbers of ports/inlets/outlets in order to allow fluid flow. There can be 2-6 ports/inlets/outlets in total. It is within the ordinary skill in the art at the time of filing to select from a finite number of options. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). It would 
With respect to claim 10: The combination of Conrad, Tran, Shoemaker and Guidry ‘28 does not explicitly teach the actuatable valve comprises an automatically actuatable valve that can be opened and closed through electric, electromagnetic, pneumatic or hydraulic means. It would have been obvious to one having ordinary skill in the art at the time of filing to automate the actuatable valve, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). Furthermore, examiner take official notice that it is old and well known in the art to have an actuatable valve be an automatically actuatable valve that can be opened and closed through electric, electromagnetic, pneumatic or hydraulic means. It would be obvious to one having ordinary skill in the art at the time of filing to substitute the automatically actuatable valve known in the art for that of Conrad, Tran, Shoemaker and Guidry ’28 since doing so would allow the valve to perform its intended function of opening and closing without the need of constant human monitoring.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conrad and Tran as applied to claim 14 above, and further in view of Thorp (US 6,116,355).
With respect to claim 16: The combination of Conrad and Tran does not teach a coating disposed on an internal surface of the angled internal fluid passage defined by the multi-way block. Thorp teaches it is known in the art for a passage (57) to be coated with a hard material (Col. 7, lines 32-37). It would be obvious to one having ordinary skill in the art at the time of filing to combine the 
With respect to claim 17: Thorp from the combination of Conrad, Tran and Thorp further teaches the coating comprises zirconia, partially stabilized zirconia, tungsten carbide, tungsten carbide nickel, tungsten carbide cobalt, titanium carbide, silicon nitride, sialon, silicon, silicon nitride, or a ceramic material (Col. 7, lines 32-37).

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conrad and Tran as applied to claim 14 above, and further in view of Paluch.
With respect to claims 16 and 18-19: The combination of Conrad and Tran teaches all aspects of the claimed invention except for a coating disposed on the internal surface of the angled internal fluid passage defined by the multi-way block and the coating is a dampening material comprising polyurethane. Paluch teaches it is known in the art to coat an internal fluid containing structure with a layer of polyurethane (¶ [0038]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the coating of Paluch with the invention of Conrad and Tran since doing so would provide insulation to the structure (Paluch ¶ [0038]).

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTYN A HALL/Primary Examiner, Art Unit 3672